Title: From Thomas Jefferson to C. P. de Lasteyrie, 15 July 1808
From: Jefferson, Thomas
To: Lasteyrie, C. P. de


                  
                     Sir
                     
                     Washington July 15. 08.
                  
                  I have duly recieved your favor of Mar. 28. and with it your treatises on the culture of the Sugar cane & Cotton plant in France. the introduction of new cultures, & especially of objects of leading importance to our comfort, is certainly worthy the attention of every government, & nothing short of the actual experiment should discourage an essay of which any hope can be entertained. till that is made, the result is open to conjecture, and I should certainly conjecture that the Sugar cane could never become an article of profitable culture in France. we have, within the antient limits of the United States, a great extent of country which brings the orange to advantage. but not a foot in which the Sugar cane can be matured. France, within it’s former limits, has but two small spots (Olioules & Hieres) which bring the orange in open air, and, a fortiori, therefore, none proper for the Cane. I should think the Sugar-maple more worthy of experiment. there is no part of France of which the climate would not admit this tree. I have never seen a reason why every farmer should not have a sugar orchard, as well as an apple orchard. the supply of sugar for his family would require as little ground, and the process of making it is as easy as that of cyder. mr Michaux, your botanist here, could send you plants as well as seeds, in any quantity from the U.S.
                  I have no doubt the Cotton plant will succeed in some of the Southern parts of France. whether it’s culture will be as advantageous as those they are now engaged in remains to be tried. we could, in the United States, make as great a variety of wines as are made in Europe: not exactly of the same kinds, but doubtless as good. yet I have ever observed to my countrymen who think it’s introduction important, that a labourer cultivating wheat, rice, tobacco or cotton here, will be able, with the proceeds to purchase double the quantity of the wine he would make. probably the same quantity of land & labor in France employed on the rich produce of your Southern counties would purchase double the quantity of the cotton they would yield there. this however may prove otherwise on trial, and therefore it is worthy the trial. in general it is a truth that if every nation will employ itself in what it is fittest to produce, a greater quantity will be raised of the things contributing to human happiness, than if every nation attempts to raise every thing it wants within itself. the limits within which the cotton plant is worth cultivating in the U.S. are the Rappahanoc river to the North, and the first mountains to the West, and even, from the Rappahanoc to the Roanoke, we only cultivate for family use as it cannot there be afforded at market in competition with that of the more Southern region. the Missisipi country also within the same latitudes, admits the culture of cotton.
                  The superficial view I have yet had time to take of your treatise on the Cotton plant induces a belief that it is rich & correct in it’s matter, and contains a great fund of learning on that plant. when retired to rural occupations, as I shall be ere long, I shall profit of it’s contents practically, in the culture of that plant merely for household manufacture. in that situation too I shall devote myself to occupations much more congenial with my inclinations than those to which I have been called by the character of the times into which my lot was cast. about to be relieved from this corvée by age and the fulfilment of the quadragena stipendia, what remains to me of physical activity will chiefly be employed in the amusements of agriculture. having little practical skill, I count more on the pleasures than the profits of that occupation. they will give me too the leisure which my present situation nearly denies, of rendering such services as may be within my means, to the Institute, the Agricultural society of the Seine, to yourself and such other worthy individuals as may find any convenience in a correspondence here. I shall then be able particularly to fulfill the wishes expressed of my sending to the society of Agriculture a plough with my mouldboard. perhaps I may be able to add some other implements peculiar to us to the collection which I percieve that the society is making. I salute you, Sir, with assurances of great esteem & respect.
                  
                     Th: Jefferson
                     
                  
               